Citation Nr: 0842790	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-24 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for anxiety and depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1992 to November 
1994, including about one month in Southwest Asia in support 
of Desert Shield/Desert Storm.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for a hearing in May 2007.  The case 
has since been returned to the Board for appellate review.

In his August 2006 Form 9, the veteran requested a video 
hearing, with the veteran appearing at the Muskogee, Oklahoma 
RO and a Veterans Law Judge sitting in Washington, DC.  A 
video hearing was scheduled for April 24, 2008.  A letter was 
mailed to the veteran informing him of the scheduled video 
hearing on March 17, 2008.  The veteran failed to appear at 
the RO for the hearing.  The case was forwarded to the Board 
for review.

On June 11, 2008 the Board received a response sheet from the 
veteran indicating that he declined the scheduled video 
hearing, and preferred to wait for an in-person hearing 
during a future visit by a member of the Board to the RO.  
The Board remanded the case to be scheduled for a travel 
board hearing in July 2008.  A travel board hearing was 
scheduled for November 3, 2008 at the Muskogee RO.  A letter 
was mailed to the veteran informing him of the scheduled 
video hearing on September 22, 2008.  A reminder letter was 
sent to the veteran on October 14, 2008.  The veteran failed 
to appear at the RO for the hearing.  

No further communication has been received from the veteran 
with regard to a hearing.  As the claims file contains no 
request for postponement prior to the date of the hearing nor 
has the veteran attempted to show good cause for his failure 
to appear, the Board will consider the veteran's request for 
a hearing as withdrawn.  38 C.F.R. § 20.704(d).  The Board 
will proceed with consideration of the veteran's claim, based 
on the evidence of record.

In his April 2006 notice of disagreement, the veteran raised 
several new issues for consideration.  Service connection for 
the April 2006 claims was denied by the RO in a January 2007 
rating decision.  The denial of the April 2006 claims was not 
appealed by the veteran, and is not before the Board at this 
time.  The Board notes, however, that the January 2007 rating 
decision was based in part upon an error in the veteran's DD-
214 indicating that the veteran did not serve any time 
overseas.   A DD-215 clarifying that the veteran served in 
Kuwait was not received by the RO until February 2007.  There 
is no indication in the veteran's claim file that the RO 
analyzed the veteran's April 2006 claims utilizing the 
correct service information.  Additional review of the 
veteran's April 2006 claims may be appropriate; therefore, 
the Board REFERS this matter to the RO for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent evidence indicating that the 
veteran's current anxiety and depression are causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Anxiety and depression were not incurred during active 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.301, 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

A.  Duty to Notify

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Furthermore, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Preliminarily, the Board finds that the VA's duty to notify, 
addressed in 38 C.F.R. § 3.159(b)(1), was satisfied by a 
letter sent to the veteran in May 2005.  The May 2005 letter 
specifically addressed the evidence necessary to substantiate 
the veteran's claim, the evidence VA would seek to obtain, and 
the evidence the veteran was expected to provide.  The May 
2005 letter was also sent prior to the initial unfavorable 
decision by VA in September 2005.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met.

Although notice compliant with the requirements of Dingess 
was not given prior to the first adjudication of the case, 
this was not prejudicial to the veteran.  Given that service 
connection is being denied, no rating or effective date will 
be assigned with respect to this claimed condition. 

For all of the foregoing reasons, the Board finds no 
additional notice is required prior to adjudication of the 
veteran's claim of entitlement to service connection for 
depression and anxiety.


B.  Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
private treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained the veteran's VA outpatient 
treatment records, service treatment records, and relevant 
service personnel records.  In a letter mailed to the veteran 
in May 2007, VA requested the veteran complete an enclosed 
Form 21-4138 for the clinicians named as treating physicians 
in the veteran's April 2005 claim.  The veteran never 
returned the requested forms.  Therefore, VA was unable to 
obtain any additional records from the named clinicians 
except for an October 1993 evaluation of the veteran that was 
included with the veteran's April 2005 claim.  The veteran 
has submitted private treatment records, and multiple written 
statements from himself, his mother, and his sister.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
July 2006 statement of the case (SOC), and supplemental 
statements of the case (SSOC) issued in November 2006, 
February 2007, and July 2007.  The SOC and SSOCs specified 
the reasons for the continuing denial of the veteran's claim 
for service connection and, in so doing, informed him of the 
evidence that was still required to substantiate his claim.

The Board acknowledges that the veteran has not been afforded 
a VA examination in conjunction with his claim of entitlement 
to service connection for anxiety and depression.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination is unnecessary to decide the 
claim for service connection for anxiety and depression 
because it is unlikely that such an examination would provide 
any more information than is already contained in the claims 
file.  Extensive notes and analysis pertinent to the 
veteran's claim for anxiety and depression are contained in 
the veteran's file.  The veteran has had multiple 
neuropsychological evaluations at VA medical centers, in 
September 1998, October 2002, and November 2006.  The veteran 
also underwent a private psychological evaluation in February 
2005 on the recommendation of the Oklahoma Department of 
Rehabilitation Services.  The veteran's participation in 
individual and group therapy sessions and classes at his 
local VA medical center is also documented in his claims 
file.  The veteran has been diagnosed on multiple occasions 
with anxiety and depression.  

As will be explained more fully below, however, the record 
does not contain sufficient probative evidence to demonstrate 
that the veteran experienced an event, injury, or disease 
during his military service to which his current disorders 
are related.  Therefore, the Board finds that a VA 
examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Law and Analysis

Service connection may be established for any disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for anxiety and 
depression.  Although the veteran is currently suffering from 
anxiety and depression, there must be persuasive competent 
evidence establishing an etiological relationship between an 
event, injury, or disease in service and the current 
disability.  After careful consideration, the Board concludes 
that there is no such evidence, and consequently, the veteran 
is not entitled to service connection for anxiety and 
depression.  

The veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of anxiety or depression.  
In his June 1992 enlistment examination, the veteran denied 
any previous treatment for any mental conditions, any 
feelings of depression or excessive worry, any loss of 
memory, or any nervous trouble of any sort.  The doctor who 
performed the veteran's June 1992 enlistment examination did 
not note any psychiatric abnormalities.  A mental status 
evaluation at the Community Mental Health Service requested 
by the veteran's commanding officer in October 1993 stated 
that the veteran had poor memory, difficulty comprehending 
instructions, and required excessive and repetitive 
instructions.  The October 1993 report concluded that the 
veteran exhibited severe learning and memory problems that 
explained his substandard duty performance.  The October 1993 
report also indicated that the veteran's mood was 
unremarkable, his thinking process clear and his thought 
content normal at the time of his evaluation.  

The veteran sought counseling for his difficulties focusing 
and concentrating at the VA mental health clinic in September 
1998.  At that time, the veteran was referred to the VA 
substance abuse unit for further assessment and treatment.  
The veteran attended two group therapy sessions in November 
1998.  After failing to appear for any other treatment or 
therapy, the veteran was discharged from the VA substance 
abuse treatment center in December 1998.  

The veteran was screened for depression as part of routine 
office visits at the VAMC in February 1999 and August 2002.  
In both depression screenings, the veteran reported 
experiencing no symptoms of depression.  

The veteran went back to the VA mental health clinic 
complaining of memory problems in September 2002.  The 
veteran was sent for neuropsychological evaluation, and 
underwent extensive psychological testing in October and 
November 2002.  After the November 2002 evaluation, the 
doctor diagnosed the veteran with anxiety and depression and 
suggested that the veteran would benefit from additional 
treatment and therapy.   

As the veteran denied symptoms of anxiety and depression 
prior to his initial diagnosis in November 2002, eight years 
after his separation from service, the Board concludes that 
the veteran's anxiety and depression did not manifest in 
service or for several years thereafter.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of anxiety 
and depression, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
anxiety and depression is itself evidence which tends to show 
that a mental disorder did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

Significantly, none of the doctors who have examined the 
veteran have in any way suggested that the veteran's existing 
anxiety and depression are related to his military service.  
Indeed, except for a statement included with his April 2005 
claim attributing his anxiety and depression to, "the 
constant brow beating, yelling, and frustration of my 
supervisors, without any encouragement or understanding," 
the veteran himself has never asserted in any known record 
that his anxiety and depression are related to any event, 
injury or disease that occurred in service.  

Prior to his diagnosis of anxiety and depression, at an 
evaluation at the VA mental health clinic in September 2002, 
the veteran denied any previous mental health treatment or 
testing and stated that he did not believe he had any mental 
health problems.  Even after his November 2002 diagnosis, the 
veteran declined to seek treatment for his anxiety and 
depression until November 2004, when he was again evaluated 
at the VA mental health clinic for memory and concentration 
problems after being referred to the clinic by his primary 
care provider.  At that time, the veteran attributed his 
feelings of anxiety and depression to his loss of jobs, and 
his difficulty concentrating and understanding instructions.  

The veteran was diagnosed with anxiety and depression by a 
non-VA psychologist in February 2005, after being referred 
for an assessment by a caseworker with the Oklahoma 
Department of Rehabilitation Services.  The veteran indicated 
at the February 2005 evaluation that he was depressed by his 
inability to find work and his lack of social interactions, 
and "about being as old as I am and not being further down 
[the road] in life than I am."  

The veteran was referred for another VA neuropsychological 
evaluation in August 2006 after his Gulf War Registry 
examination in June 2006.  At the August 2006 evaluation, the 
veteran attributed his depression to dissatisfaction with his 
job and financial problems.  The August 2006 examiner 
concluded that the veteran was suffering from depression, and 
encouraged the veteran to seek treatment through medication 
and therapy.  The veteran attended an individual therapy 
session in November 2006 at which he indicated that his 
primary issues revolved around difficulties meeting women and 
establishing intimate relationships, depression stemming from 
feeling lonely and from his current financial struggles, and 
anger problems.  

Though the Board concludes that the veteran's diagnosis of 
anxiety and depression meets the requirement that the 
claimant exhibit a current disability, there is no persuasive 
medical nexus evidence of record indicating the veteran 
developed the claimed disorders during or as a result of his 
service in the military.  See Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"); citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  Therefore, the veteran is not 
entitled to service connection for anxiety and depression.  
38 U.S.C.A. §§ 1110, 1131; see also Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

The only evidence suggesting that the veteran's diagnosed 
anxiety and depression are in any way related to his service 
in the military comes from statements made by the veteran, 
his mother, and his sister.  Though the veteran may attest to 
symptoms he has experienced, he is not competent to opine on 
the diagnosis or etiology of his disability.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As lay 
people, the veteran, his mother, and his sister simply do not 
have the necessary medical training and/or expertise to make 
a diagnosis or determine the cause of the veteran's anxiety 
and depression.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

As the medical or lay evidence supporting the veteran's claim 
is very limited, the Board concludes that the most probative 
evidence of record does not link the veteran's current 
anxiety and depression to service.  Because the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt provision does not apply.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Accordingly, the Board concludes that service 
connection for anxiety and depression is not warranted.  


ORDER

Service connection for anxiety and depression is denied.




____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


